                  UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                      Civil Action No. 3:21-cv-88

CAROL E. TITUS and                           )
DAVID TITUS,                                 )
                                             )
                          Plaintiffs,        )
                                             )
      vs.                                    )     NOTICE OF REMOVAL
                                             )
AMERICAN AIRLINES, INC.,                     )
AMERICAN AIRLINES GROUP, INC.,               )
                                             )
and PIEDMONT AIRLINES, INC.                  )
                                             )
                          Defendants.



      Pursuant to 28 U.S.C. §§ 1441(a) and 1446, as well as 28 U.S.C. §§ 1332 and

1367, Defendant Piedmont Airlines, Inc., with the unanimous consent of earlier-

served Defendants American Airlines, Inc. and American Airlines Group, Inc., files

this Notice of Removal of the instant action from the North Carolina General Court

of Justice, Superior Court Division, Mecklenburg County, where it is now pending,

to the United States District Court for the Western District of North Carolina,

Charlotte Division, and shows the Court the following:

      1.      Pursuant to 28 U.S.C. §§ 1332, 1367, 1441, and 1446, Piedmont

Airlines, Inc., with the unanimous and unambiguous consent of earlier-served

Defendants American Airlines, Group, Inc. and American Airlines, Inc., hereby

removes Civil Action Number 20-CVS-6968, Carol E. Titus and David Titus v.


                                        1

           Case 3:21-cv-00088-GCM Document 1 Filed 02/26/21 Page 1 of 9
American Airlines, Inc., American Airlines Group, Inc. and Piedmont Airlines, Inc.

from the North Carolina Court of Justice, Superior Court Division, Mecklenburg

County (“Mecklenburg County Superior Court”) where it is now pending, to the

United States District Court for the Western District of North Carolina – Charlotte

Division.

      2.      On May 12, 2020, Plaintiffs initially filed this action in Mecklenburg

County Superior Court against American Airlines, Inc. and American Airlines

Group, Inc. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders,

and other documents from the state court’s file are attached hereto as Exhibit A.

      3.      The Complaint asserted a single count of negligence and a derivative

claim for loss of consortium against these Defendants stemming from an alleged

incident at Charlotte-Douglas Airport on September 7, 2017. In this incident, the

Plaintiff Carol Titus was allegedly injured as she attempted to deplane a regional

aircraft. See Complaint, ¶¶ 9-16.

      4.      On June 2, 2020, service of the Summons and Complaint was

effectuated on American Airlines, Inc. and American Airlines Group, Inc.

      5.      On or about February 26, 2021, an Amended Complaint was filed in

Mecklenburg County Superior Court naming Piedmont Airlines, Inc. as an

additional Defendant. See Amended Complaint, contained within Exhibit A.




                                          2

           Case 3:21-cv-00088-GCM Document 1 Filed 02/26/21 Page 2 of 9
       6.      Pursuant to Rule 8(a)(2) of the North Carolina Rules of Civil Procedure,

the Amended Complaint did not state the demand for monetary relief, but rather,

stated that the relief demanded is for damages in excess of $10,000.

            REMOVAL OF CASE BASED ON DIVERSITY JURISDICTION

       7.      The case is removable pursuant to 28 U.S.C. § 1441(a) as a civil action

“of which the district courts of the United States have original jurisdiction.”

       8.      Pursuant to 28 U.S.C. § 1332(a), this Court has original subject matter

jurisdiction over this case because the real parties in interest to this action are citizens

and residents of different states:

               (a)   Plaintiffs alleged that they are citizens and residents of Columbia

                     County, Georgia. See Amended Complaint, ¶¶ 1-2 contained

                     within Exhibit A.

               (b)   Defendant American Airlines, Inc. is incorporated in the State of

                     Delaware with its principal place of business in the State of

                     Texas. Consequently, American Airlines, Inc. is treated as a

                     citizen and domiciliary of Delaware and Texas for purposes of

                     determining citizenship under 28 U.S.C. §1332.

               (c)   Defendant American Airlines Group, Inc. is incorporated in the

                     State of Delaware with its principal place of business in the State

                     of Texas.       Consequently, American Airlines Group, Inc. is


                                             3

            Case 3:21-cv-00088-GCM Document 1 Filed 02/26/21 Page 3 of 9
                    treated as a citizen and domiciliary of Delaware and Texas for

                    purposes of determining citizenship under 28 U.S.C. §1332.

              (d)   Defendant Piedmont Airlines, Inc. is incorporated in the State of

                    Maryland with its principal place of business in the State of

                    Maryland. Consequently, Piedmont Airlines, Inc. is treated as a

                    citizen and domiciliary of Maryland for purposes of determining

                    citizenship under 28 U.S.C. §1332.

              (e)   Ultimately, this is a claim between Plaintiffs who are residents

                    and citizens of Georgia and Defendants who are citizens and

                    domiciliaries of Delaware, Texas, and Maryland.

      9.      Pursuant to 28 U.S.C. §1332(a), this Court also has original subject

matter jurisdiction over this case because the amount in controversy exceeds $75,000

exclusive of interest and costs:

              (a)   The Amended Complaint alleges that Plaintiff Carol Titus

                    “incurred serious injuries including a fractured head of the left

                    femur and fracture of her left radius,” which caused “permanent

                    injuries to her body for which she continues to suffer great pain

                    of body and mind,” and she has “incurred medical expenses as

                    well as other damages and losses.” See Amended Complaint, ¶¶

                    17, 20-21, contained within Exhibit A.


                                          4

           Case 3:21-cv-00088-GCM Document 1 Filed 02/26/21 Page 4 of 9
                 (b)      The Amended Complaint further alleges that Plaintiff David

                          Titus “sustained substantial damages in regard to loss of

                          consortium, marital services, society, advice, affection,

                          companionship or marital relations of his spouse Plaintiff Carole

                          Titus [sic]”. See Amended Complaint, ¶¶ 28, contained within

                          Exhibit A.1

                 (c)      As part of Plaintiff Carol Titus’s responses to American Airlines,

                          Inc.’s First Requests for Production of Documents, Plaintiffs

                          produced an Index of all Medical Providers who rendered

                          treatment to Mrs. Titus and a total of all medical bills. At the

                          time of this submission, the current amount is: $65,972.98. See

                          Index of Produced Documents, attached hereto as Exhibit B.

                          This information has been furnished to Piedmont Airlines, Inc.

                 (d)      The Plaintiffs’ responses to American Airlines, Inc.’s First Set of

                          Interrogatories further aver that:

                                            (i)      Plaintiff Carol Titus’s medical providers will

                                                     testify regarding her permanent disability

                                                     because of her fall. See Plaintiff Carol Titus


1
  Defendants submit that Plaintiff David Titus’s loss of consortium claims independently satisfies the amount in
controversy. However, even if it does not, Plaintiff Carol Titus’s claims satisfy the jurisdictional threshold, and
therefore, a district court may exercise supplemental jurisdiction over the claims of Mr. David Titus pursuant to the
supplemental jurisdiction statute 28 U.S.C. §1367.

                                                         5

            Case 3:21-cv-00088-GCM Document 1 Filed 02/26/21 Page 5 of 9
                             Answer to American Airlines, Inc.’s First Set

                             of Interrogatories, #20, attached hereto as

                             Exhibit C.

                     (ii)    Plaintiff Carol Titus will need future medical

                             treatment including physical therapy and

                             imaging studies. See Plaintiff Carol Titus

                             Answer to American Airlines, Inc.’s First Set

                             of Interrogatories, #21, attached hereto as

                             Exhibit C.

                     (iii)   Plaintiff Carol Titus’s responses to American

                             Airlines, Inc.’s First Set of Interrogatories

                             and Requests for Production of Documents

                             represent an “other paper” from which it was

                             ascertained that the amount in controversy

                             was in excess of $75,000, exclusive of

                             interest and costs, making the case removable

                             pursuant to 28 U.S.C. § 1446(b)(3).

                     (iii)   This information has been furnished to

                             Piedmont Airlines, Inc.




                               6

Case 3:21-cv-00088-GCM Document 1 Filed 02/26/21 Page 6 of 9
                   (e)    Between the already-incurred medical bills and damages

                          sought for pain and suffering, mental anguish, and the

                          need for future medical treatment, the amount at issue is

                          in excess of the jurisdictional threshold of $75,000.

      10.    Pursuant to 28 U.S.C. § 1446(b)(2)(C), if defendants are served at

different times, and a later served defendant files a notice of removal, any earlier-

served defendant may consent to the removal even though that earlier-served

defendant did not previously initiate removal. American Airlines, Inc. and American

Airlines Group, Inc. unanimously and unambiguously consent to the removal of this

action by Piedmont Airlines, Inc.

      11.    Since the Amended Complaint naming Piedmont Airlines, Inc. was

only filed with the Mecklenburg County Superior Court on or about February 26,

2021, Piedmont Airlines, with the consent of American Airlines, Inc. and American

Airlines Group, Inc., has timely removed this case within the 30-day interval

afforded by 28 U.S.C. § 1446(b).

      12.    This Court is the proper district court for removal because the

Mecklenburg County Superior Court is located within the district of the United

States District Court for the Western District of North Carolina – Charlotte Division.

      13.    Pursuant to 28 U.S.C. § 1446(d), on this day, a copy of this Notice of

Removal has been forwarded to the Clerk of the Mecklenburg County Superior


                                          7

        Case 3:21-cv-00088-GCM Document 1 Filed 02/26/21 Page 7 of 9
Court. Also pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal and

the above-referenced Notice to the State Court has been provided to Scott M.

Anderson, Esq. and Senta F. Rhodes, Esq., counsel of record for Plaintiffs Carol

Titus and David Titus.

      WHEREFORE, pursuant to this Notice of Removal and 28 U.S.C. §§ 1332,

1367, 1441 and 1446, Piedmont Airlines, Inc., with the unanimous and unambiguous

consent of American Airlines Group, Inc. and American Airlines, Inc., respectfully

requests that this Court assume jurisdiction of this case for all purposes and issue all

necessary orders and process to remove the action from the Mecklenburg County

Superior Court to the United States District Court for the Western District of North

Carolina – Charlotte Division.

      Respectfully submitted this 26th day of February, 2021.

                                   By: /s/ William M. Starr
                                       William M. Starr
                                       NC State Bar No. 31813
                                       NELSON MULLINS RILEY
                                       & SCARBOROUGH, L.L.P.
                                       301 S. College Street, 23rd Floor
                                       Charlotte, North Carolina 28202
                                       Telephone: (704) 417-3000
                                       Facsimile: (704) 377-4814
                                       E-Mail: bill.starr@nelsonmullins.com
                                       Attorney for Defendants Piedmont Airlines
                                       Inc., American Airlines, Inc., and American
                                       Airlines Group, Inc.




                                           8

         Case 3:21-cv-00088-GCM Document 1 Filed 02/26/21 Page 8 of 9
                         CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing Notice of Removal

with the Court using the CM/ECF system and I hereby certify that I have mailed the

document to Plaintiffs’ counsel:


                             Scott M. Anderson, Esq.
                              Senta F. Rhodes, Esq.
                           Grimes Teich Anderson LLP
                               111 E. North Street
                              Greenville, SC 29601


      This the 26th day of February, 2021.



                                   By: /s/ William M. Starr
                                       William M. Starr
                                       NC State Bar No. 31813
                                       NELSON MULLINS RILEY
                                       & SCARBOROUGH, L.L.P.
                                       301 S. College Street, 23rd Floor
                                       Charlotte, North Carolina 28202
                                       Telephone: (704) 417-3000
                                       Facsimile: (704) 377-4814
                                       E-Mail: bill.starr@nelsonmullins.com
                                       Attorney for Defendants Piedmont Airlines,
                                       Inc., American Airlines, Inc., and American
                                       Airlines Group, Inc.




                                          9

        Case 3:21-cv-00088-GCM Document 1 Filed 02/26/21 Page 9 of 9
